DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.

	Claims 1, 4, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110088983 A1 (Sirigu et al., Applicant’s cited prior art) in view of US 6227335 B1 (Koeppe, Jr. et al., Applicant’s cited prior art), and further in view of US 20070056810 A1 (Fernandes et al.).
	Regarding claim 1, Sirigu teaches:
An elevator system comprising: 
an elevator car (elevator car 22, figure 1) movable along a first guide rail (left guide rail 24, figure 		1) and a second guide rail (right guide rail 24, figure 1) within an elevator shaft (“within 			a hoistway” paragraph [0017], line 3), the elevator car having a car frame comprising a 			platform (floor of car 22), a ceiling (ceiling of car 22), a first car structural member 			(“braking device 30 includes a base 40 that is mountable on an appropriate portion of 			the elevator car 22 such as a car frame member.” Paragraph [0019], lines 2-4), and a 			second car structural member (two braking devices 30 are shown in figure 1, each 			connected to a car frame member as described in paragraph [0019]) the elevator car 			further comprising one or more car panels (panels shown on front of car 22, not labeled 			in figure 1) defining a cab; and 
an overspeed safety system (left and right braking devices 30, figure 1) comprising: 
a first safety brake (carriage 42 and brake members 46 of left braking device 30) and a first 			electromechanical actuator (electrical actuators 62, springs 68, and stop members 70 of 			left braking device 30) operably connected thereto, wherein the first safety brake is 			operable to engage with the first guide rail (left guide rail 24) to stop movement of the 			elevator car; 
a second safety brake (carriage 42 and brake members 46 of right braking device 30) and a 			second electromechanical actuator (electrical actuators 62, springs 68, and stop 				members 70 of right braking device 30) operably connected thereto, wherein the 			second safety brake is simultaneously operable with the first safety brake to engage 			with the second guide rail (right guide rail 24) to stop movement of the elevator car 			(22); and 
a control system (controller 32, figure 1) operably connected (via links 34, figure 1) to the first 			electromechanical actuator and the second electromechanical actuator (62, 68, 70), the 			control system (32) configured to trigger the first electromechanical actuator and the 			second electromechanical actuator due to at least a detected overspeed event 				(paragraph [0016], lines 5-6, “an elevator overspeed condition”), 
wherein:
the control system is located on top of the ceiling (controller 32 shown on top of 			elevator car ceiling, figure 1), within the ceiling, beneath the platform, within the 			platform, behind a car panel, or within the car operating panel,
a distance between the platform (floor of elevator car 22) and the ceiling (ceiling of car 22) is 			defined as a car height Hc, 
the first safety brake and the first electromechanical actuator (first brake and first actuator are 			components of left braking device 30, figure 1) are positioned within the first car 			structural member (“car frame member” paragraph [0019]) within the car height Hc, 		
the second safety brake and the second electromechanical actuator are positioned 			within the second car structural member within the car height Hc (second brake and 			second actuator are components of right braking device 30, figure 1).  
the first safety brake (42, 46 of left braking device 30) and the first electromechanical actuator 			(62, 68, 70 of left braking device 30) are positioned at a respective upper installation 			height from the ceiling of the elevator car (ceiling of elevator car 22) within the first car 			structural member (“car frame member”); and 
the second safety brake (42, 46 of right braking device 30) and the second electromechanical 			actuator (62, 68, 70 of right braking device 30) are positioned at a respective upper 			installation height from the ceiling of the elevator car within the second car structural 			member (“car frame member”).
	Sirigu does not teach:
A car operating panel,
	Or,
an opening in the ceiling of the elevator car.
	However, Koeppe, Jr. et al. teach:
An elevator system with an elevator car comprising,
a car operating panel (car operating panel 10, figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operating panel as taught by Koeppe, Jr. et al. in the elevator car taught by Sirigu to allow passengers to control movement of the car between floors.
	And 
	Fernandes et al. teach:
An elevator system, wherein,
Maintenance can be performed on the safeties through an opening in the ceiling of the elevator car (see elevator car roof 2, figure 1 in lowered position for maintenance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the ceiling as taught by Fernandes et al. on the elevator system of Sirigu and Koeppe, Jr. et al. for safe and convenient maintenance access to components outside of the elevator car. The opening ceiling allows for maintenance to be completed without workers having to enter the hoistway.
	Regarding claim 4, Sirigu further teaches:
wherein the upper installation height of the first safety brake and the first electromechanical actuator (components of left braking device 30) and the upper installation height of the second safety brake and the second electromechanical actuator (components of right braking device 30) are the same upper installation height HU (left and right braking devices 30 are at the same height relative to the floor of the elevator car 22, figure 1).
	Regarding claim 9, Sirigu further teaches:
further comprising a communication line (link 34, figure 1) connecting the control system (controller 32, figure 1) to the first electromechanical actuator (in left braking device 30) and the second electromechanical actuator (in right braking device 30).  
	Regarding claim 10, Sirigu further teaches:
wherein the communication line (link 34) is at least one of a wired connection and a wireless connection (link 34 is shown as a wired connection, can also be wireless, see paragraph [0018]).  
	Regarding claim 13, Sirigu further teaches:
further comprising a communication line (link 34, figure 1) connecting the control system (controller 32, figure 1) to the first electromechanical actuator (in left braking device 30) and the second electromechanical actuator (in right braking device 30).  

	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110088983 A1 (Sirigu et al., Applicant’s cited prior art) in view of US 6227335 B1 (Koeppe, Jr. et al., Applicant’s cited prior art), in view of US 20070056810 A1 (Fernandes et al.) as applied to claim 4 above, in view of US 20100200339 A1 (Henseler), and further in view of EP 1748017 A1.
	Regarding claim 5, Sirigu, Koeppe, Jr. et al., and Fernandes et al. teach:
The elevator system of claim 4.
Sirigu, Koeppe, Jr. et al., and Fernandes et al. do not teach:
wherein the upper installation height Hu is about 500 mm.  
	However, Henseler teaches:
The height of the interior of an elevator car (between the platform and ceiling), as generally being between 200 cm and 220 cm (paragraph [0015], line 9, “at least 200 cm” and paragraph [0018], line 8, “car interior heights of 220 cm.” For reference, 200 cm is equivalent to 2000 mm, 220 cm is equivalent to 2200 mm.).
	And EP 1748017 A1 teaches:
An elevator system with an elevator car (car 3, figure 6) and overspeed safety system (rail pinching portions 5, figure 6),
wherein the upper installation height Hu is about 500 mm (the rail pinching portions 5 are clearly shown near the top of elevator car 3, well within the upper quarter of the frame of the car, in figure 6, based on the general assumption that an elevator car is between 200 cm and 220 cm (2000 mm and 2200 mm) as taught by Henseler this is within 500 mm of the ceiling).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the safety brakes in the position taught by EP 1748017 A1 to allow for placement of other necessary components lower along the car frame. The position of the brake taught by EP 1748017 A1 maintains a compact overall car structure and leaves space for guide shoes/rollers and other components desired based on design of the car. 
	Regarding claim 14, Sirigu further teaches:
further comprising a communication line (link 34, figure 1) connecting the control system (controller 32, figure 1) to the first electromechanical actuator (in left braking device 30) and the second electromechanical actuator (in right braking device 30).  

	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110088983 A1 (Sirigu et al., Applicant’s cited prior art) in view of WO 2016162714 A1 (Fonteneau et al.).
	Regarding claim 18, Sirigu teaches:
An elevator system comprising: 
an elevator car (elevator car 22, figure 1) movable along a first guide rail (left guide rail 24, figure 		1) and a second guide rail (right guide rail 24, figure 1) within an elevator shaft (“within 			a hoistway” paragraph [0017], line 3), the elevator car having a car frame comprising a 			platform (floor of car 22), a ceiling (ceiling of car 22), a first car structural member 			(“braking device 30 includes a base 40 that is mountable on an appropriate portion of 			the elevator car 22 such as a car frame member.” Paragraph [0019], lines 2-4), and a 			second car structural member (two braking devices 30 are shown in figure 1, each 			connected to a car frame member as described in paragraph [0019]) the elevator car 			further comprising one or more car panels (panels shown on front of car 22, not labeled 			in figure 1) defining a cab; and 
an overspeed safety system (left and right braking devices 30, figure 1) comprising: 
a first safety brake (carriage 42 and brake members 46 of left braking device 30) and a first 			electromechanical actuator (electrical actuators 62, springs 68, and stop members 70 of 			left braking device 30) operably connected thereto, wherein the first safety brake is 			operable to engage with the first guide rail (left guide rail 24) to stop movement of the 			elevator car; 
a second safety brake (carriage 42 and brake members 46 of right braking device 30) and a 			second electromechanical actuator (electrical actuators 62, springs 68, and stop 				members 70 of right braking device 30) operably connected thereto, wherein the 			second safety brake is simultaneously operable with the first safety brake to engage 			with the second guide rail (right guide rail 24) to stop movement of the elevator car 			(22); and 
a control system (controller 32, figure 1) operably connected (via links 34, figure 1) to the first 			electromechanical actuator and the second electromechanical actuator (62, 68, 70), the 			control system (32) configured to trigger the first electromechanical actuator and the 			second electromechanical actuator due to at least a detected overspeed event 				(paragraph [0016], lines 5-6, “an elevator overspeed condition”), 
wherein:
the control system is located on top of the ceiling (controller 32 shown on top of 			elevator car ceiling, figure 1), within the ceiling, beneath the platform, within the 			platform, behind a car panel, or within the car operating panel,
a distance between the platform (floor of elevator car 22) and the ceiling (ceiling of car 22) is 			defined as a car height Hc, 
the first safety brake and the first electromechanical actuator (first brake and first actuator are 			components of left braking device 30, figure 1) are positioned within the first car 			structural member (“car frame member” paragraph [0019]) within the car height Hc, 		
the second safety brake and the second electromechanical actuator are positioned 			within the second car structural member within the car height Hc (second brake and 			second actuator are components of right braking device 30, figure 1).  
the first safety brake (42, 46 of left braking device 30) and the first electromechanical actuator 			(62, 68, 70 of left braking device 30) are positioned at a respective lower installation 			height from the platform of the elevator car (floor of elevator car 22) within the first car 			structural member (“car frame member”); and 
the second safety brake (42, 46 of right braking device 30) and the second electromechanical 			actuator (62, 68, 70 of right braking device 30) are positioned at a respective lower 			installation height from the platform of the elevator car within the second car structural 			member (“car frame member”).
	Sirigu does not teach:
A car operating panel,
	Or,
The first safety brake and the first electromechanical actuator and the second safety brake and the second electromagnetic actuator are positioned such that maintenance thereon may be performed from an opening in the one of the one or more car panels of the elevator car.
	However, Koeppe, Jr. et al. teach:
An elevator system with an elevator car comprising,
a car operating panel (car operating panel 10, figure 1).
	And, Fonteneau et al. teach:
An elevator system with an elevator car comprising:
a car operating panel (paragraph [0032], line 4, “a control panel of the elevator car 12.”) and safeties (safeties 32, figure 1A) such that maintenance thereon may be performed from an opening in one of the one or more car panels (side wall 38, figure 2, also see paragraph [0029], “the side wall 38 may be segmented such that, for example, half of the side wall 38 is movable,” lines 10-11) of the elevator car (elevator car 12, figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operating panel as taught by Fonteneau et al. in the elevator car taught by Sirigu to allow passengers to control movement of the car between floors.
	It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a movable section of a wall panel as taught by Fonteneau et al. for convenient and safe maintenance of components on the exterior of the elevator car. The movable section allows workers to access the safeties and other components from inside the car and avoids the need for the workers to perform maintenance from the hoistway.
	Regarding claim 7, Sirigu further teaches:
wherein the lower installation height of the first safety brake and the first electromechanical actuator (components of left braking device 30) and the lower installation height of the second safety brake and the second electromechanical actuator (components of right braking device 30) are the same lower installation height HL (left and right braking devices 30 are at the same height relative to the floor of the elevator car 22, figure 1).
	Regarding claims 15 and 16, Sirigu further teaches:
further comprising a communication line (link 34, figure 1) connecting the control system (controller 32, figure 1) to the first electromechanical actuator (in left braking device 30) and the second electromechanical actuator (in right braking device 30).  

	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110088983 A1 (Sirigu et al., Applicant’s cited prior art) in view of WO 2016162714 A1 (Fonteneau et al.), and further in view of US 20100200339 A1 (Henseler).
	Regarding claim 8, Sirigu and Fonteneau et al. teach:
The elevator system of claim 7.
	Sirigu and Fonteneau et al. do not explicitly teach:
wherein the lower installation height HL is about 2000 mm.  
	However, Henseler teaches:
The height of the interior of an elevator car (between the platform and ceiling), as generally being between 200 cm and 220 cm (paragraph [0015], line 9, “at least 200 cm” and paragraph [0018], line 8, “car interior heights of 220 cm.” For reference, 200 cm is equivalent to 2000 mm, 220 cm is equivalent to 2200 mm.).
	Thus, the combination of Sirigu, Fonteneau et al., and Henseler teaches:
wherein the lower installation height HL is about 2000 mm.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the elevator car of Sirigu is close to the height of 200 cm to 220 cm as taught by Henseler as is common in the art. The placement of braking devices 30 in Sirigu would therefore be well within the range of about 2000 mm from the platform of the car.
	Regarding claim 17, Sirigu further teaches:
further comprising a communication line (link 34, figure 1) connecting the control system (controller 32, figure 1) to the first electromechanical actuator (in left braking device 30) and the second electromechanical actuator (in right braking device 30).  

Response to Arguments
	Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. In the Remarks, page 7, paragraph 1 through page 8 paragraph 1 Applicant argues that none of the prior art of record teaches or suggests the system of claim 1. Examiner respectfully disagrees. Specifically, Applicant states that Sirigu fails to teach the limitation of the safety brakes and electromagnetic actuators positioned within the car structural members. The term “within” is not further defined in the claims or in the specification. Paragraph [0031] of the Applicant’s Specification states, “The components may be located within the car structural member that is a vertical portion of the frame of the elevator car, to locate the elements proximate to a guide rail while also eliminating the need for extensions in height above or below the elevator car. The car structural member extends between or is located between a car platform and a car ceiling. The car structural members may be frame elements or other structural components or supports of an elevator car/car frame, as will be appreciated by those of skill in the art.” In lines 5-11. 
	In figure 3A of the current application a brake and actuator are shown on a structural member, partially between outer flanges. Figures 4 and 5 generally show the brakes and actuators on the structural members. It is not shown in the drawings nor suggested in the specification that the brakes and actuators are fully enclosed within the car structural member. Based on the broadest reasonable interpretation of the term “within” and the support for the intending meaning by the Applicant in the application Sirigu clearly meets this limitation. The brakes and actuators of Sirigu are within the perimeter of a car structural member that negates the need for extensions above or below the car to accommodate the braking system while still locating the components proximate to a guide rail, as Applicant stated in paragraph [0031] is the intent of positioning the components “within” the structural members. If Applicant does intend for “within” to mean mounted between side walls perpendicular to the mounting surface of the car structural members, it would be appreciated by one of ordinary skill that such “c-shaped” uprights or structural members are common in the art. See EP-1748017-A1, previously cited by Examiner, as an example of an elevator system with the braking system mounted within a channel of a car upright.
	On page 9, paragraph 2 of the Remarks, Applicant argues that new claim 18 is allowable over the prior art. Examiner respectfully disagrees, as detailed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654